Citation Nr: 0311090	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployablity (TDIU) by reason of service-
connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer




INTRODUCTION

The veteran served on active duty from July 1965 to July 1969 
and from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision issued by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA)

A hearing was held before the undersigned Veterans Law Judge, 
formerly known as a Member of the Board, in October 1999.

In April 2002, the RO sent a letter to the veteran that 
notified him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked.  The veteran was notified 
that VA could no longer recognize Mr. Stanley as his 
representative and advised of his representation choices.  
The record reflects that the veteran has not responded to the 
April 2002 letter, and, therefore, the Board will assume that 
the veteran wants to represent himself and will review his 
appeal.

The veteran's claim of entitlement to a TDIU is addressed in 
the remand attached to this decision.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's service connection claim has been developed and 
obtained, and all due process concerns have been addressed.

2.  The veteran twisted his right knee while on active duty 
in 1967.

3.  The veteran underwent arthroscopic surgery on his right 
knee for internal derangement, which is attributable to his 
in-service injury.


CONCLUSION OF LAW

A right knee disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection is granted to compensate for a loss of 
earning capacity due to some incidence or result of military 
service.  The underlying in-service incident must have 
resulted in a disability to warrant service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence 
of record reflects the veteran has undergone arthroscopic 
medial meniscectomy and lateral release and has some 
crepitation of his right knee.  Accordingly, the veteran has 
a current disability.  The question to be answered is whether 
the veteran's current right knee condition is etiologically 
related to an in-service injury or disease.

The October 1999 hearing transcript reflects that the veteran 
testified that in the winter of 1967 he fell off the back of 
a truck and injured his right knee.

An April 1968 service medical record reflects that the 
veteran fell the day before and twisted his left knee and 
complained of previous left knee trouble.  The record 
contains an impression of a probable tear or stretch of a 
tendon.  An April 1968 consultation record reflects that he 
was given whirlpool treatment for his leg.

A veteran is competent to provide lay evidence by way of 
testimony of an in-service event.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370 (2002).  Here, the veteran 
testified that he fell and injured his right knee in the 
winter of 1967.  While his service medical records do not at 
first glance appear to corroborate the veteran's testimony of 
a right as opposed to left knee injury, an April 1968 service 
medical record reflects complaints of previous knee trouble.  
Additionally, an August 1977 VA examination report reflects 
that an X-ray of the veteran's left knee was conducted but 
that the veteran indicated that he did not know why as he did 
not have any complaints referable to his left knee.  This 
additional evidence lends credence to the veteran's assertion 
that he had injured his right knee, not his left.  As such, 
the Board finds that, with resolution of every reasonable 
doubt in his favor, the veteran twisted his right knee, not 
his left, while on active duty.  38 C.F.R. § 3.102 (2002).

The April 2003 VA examination report reflects that if the 
veteran sustained a twisting injury jumping out of a truck to 
his right knee in 1967, then his arthroscopic surgery on his 
right knee for internal derangements of the right knee is 
attributable to his in-service accident.  Accordingly, the 
Board finds that the veteran has a current right knee 
disability that is attributable to an in-service injury such 
that service connection is warranted.  See 38 C.F.R. 
§§ 3.102, 3.303(d) (2002).

The Board notes that the October 1999 hearing transcript 
reflects that the veteran asserted that he was already 
service-connected for his right knee condition but that his 
documentation had been destroyed in a fire at his house.  The 
coding page of the June 1998 rating decision reflects his 
right knee condition as a non-service connected condition.  A 
thorough review of the veteran's claims folder does not 
reveal that he has previously been awarded service connection 
for a right knee condition.

Finally, the claims folder shows that through correspondence, 
the rating decision, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
service connection claim.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).


ORDER

Service connection for a right knee disability is granted, 
subject to the laws and regulations governing the 
disbursement of VA monetary benefits.




REMAND

In this case, the veteran does not have a single disability 
that has been rated as 60 percent disabling or a combined 
rating of 70 percent with at least one disability evaluated 
as 40 percent disabling.  As such, he does not meet the 
schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  However, 
an evaluation as to the appropriate disability rating for his 
right knee disability has yet to be assigned.  A review of 
the evidence by the RO and assignment of a disability rating 
for his right knee disability may result in evaluations that 
meet the schedular criteria for TDIU, such that the TDIU 
claim is not now ripe for adjudication.  Holland v. Brown, 6 
Vet. App. 443, 445 (1994), citing Begin v. Derwinski, 3 Vet. 
App. 257 (1992). 

Accordingly, this case is REMANDED for the following:

1.  Upon completion of assigning the 
appropriate disability rating for the 
veteran's right knee disability, the RO 
should readjudicate the veteran's TDIU 
claim based on the effect of the 
combination of all of the veteran's 
service-connected disabilities on his 
employability, not just whether each 
individual disability renders him 
unemployable.  His claim should be 
adjudicated on both a schedular and 
extra-schedular basis.  See 38 C.F.R. 
§ 4.16 (2002).

2.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

